Citation Nr: 1309834	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  02-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for service connection for a skin disorder of the feet.

2.  Entitlement to service connection for a low back disorder. 

3.  Entitlement to service connection for a bilateral foot condition as secondary to low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1969 to May 1972. 

This case is before the Board of Veterans' Appeals (Board) pursuant to a Memorandum Decision of the U.S. Court of Appeals for Veterans Claims dated in October 2010.  That decision, pursuant to an Order of the U.S. Court of Appeals for the Federal Circuit dated in April 2010, vacated an August 2006 Board decision as to the issue of whether new and material evidence had been presented to reopen a claim of entitlement to service connection for a skin disability of the feet.  The matter original comes from the appeal of an October 2001 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which found no new and material evidence to reopen an October 1972 rating decision denying service connection for a skin condition of the feet.

In being consistent with orders directed by the U.S. Court of Appeals for the Federal Circuit and the U.S. Court of Appeals for Veterans Claims, the Board, in a February 2012 remand, referred the issues for entitlement to service connection for a back disorder and a bilateral foot disorder as secondary to the claimed back disorder to Agency of Original Jurisdiction (AOJ) to adjudicate them in the first instance.  The Veteran's petition to reopen his previously denied claim for service connection for a skin condition of the feet was considered intertwined with the service connection issues and remanded pending additional development and adjudication of those claims. 

In August 2012, the RO denied the claims for entitlement to service connection for a back disorder and a bilateral foot disorder as secondary to the claimed back disorder.  The Veteran has perfected an appeal as to these matters. 

The Veteran and his spouse testified before the undersigned Acting Veterans Law Judge in April 2003.  A transcript of the hearing is associated with the claims file.

In a December 2011 letter, the Veteran was asked if he wished to have another hearing before the Board.  The letter mistakenly notified the Veteran that the Acting Veteran's Law Judge with whom he had had the hearing in April 2003 was no longer at the Board.  The Acting Veterans Law Judge who heard the Veteran's testimony remains employed by the Board.  In any event, the Veteran indicated in January 2012 that he did not wish to have another hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further action on the claims on appeal is warranted prior to them being adjudicated by the Board. 

In a February 2012 informal hearing presentation, the Veteran's representative contends that not all of the Veteran's service treatment records had been obtained. 
The Veteran has identified outstanding service treatment records from the military medical facility at Leighton Barracks, in Wurzburg, Germany.  He reportedly sought treatment for low back problems, radiating pain down his legs, and bilateral foot pain in the summer of 1971.  See December 2011 statement in support of the case.  Also, on his August 1972 application for disability benefits, the Veteran identified treatment for skin problems on his feet in 1970 while he was stationed in Wurzburg, Germany.  The record reflects that the RO made a general attempt to obtain service treatment records from the National Personnel Records Center (NPRC) in August 1972.  It appears some of the service treatment records were associated with the claims folder in September 1972.  However, it does not appear that any follow-up actions were taken to complete a RO's specific request to NPRC for the medical records from the Germany facility dated in December 1970. 

On remand, the RO/AMC should request such outstanding service treatment records from any appropriate source, to include the identified hospitals directly and/or National Personnel Records Center, to ensure that all service treatment records are associated with the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

In addition, the Veteran has informed VA that he has been in receipt of disability benefits from the Social Security Administration (SSA) for his current back disorder and/or his bilateral foot disorder since 2002.  See December 2011 statement in support of the claim.  Where there is actual notice to VA that the appellant is receiving disability benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon.  Murincsac v. Derwinski, 2 Vet. App. 363 (1992).

A remand is also needed to obtain new VA medical opinions.  The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Furthermore, once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide one that is adequate for purposes of the determination being made.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).
The Veteran contends that his period of service aggravated his pre-existing lumbosacral strain.  The Veteran's March 1969 pre-induction examination report shows that he suffered from a moderate lumbosacral strain related to a back injury incurred during a motor vehicle accident.  A June 1969 and July 1969 private medical evaluation reports noted that the veteran's lumbosacral strain had subsided, but he did had persistent cervical spine problem.  On the report of a September 1969 enlistment examination, the Veteran's spine was evaluated as normal but the examining physician noted that the Veteran complained of back pain with lifting and bad weather.  An October 1969 physical examination continued to reflect a normal lumbar spine evaluation.  The subsequent available service treatment record lack any complaints or treatment for back problems.  His February 1972 examination prior to separation reflects a normal spine evaluation. 

The Veteran was afforded VA examinations in August 2012 to determine the etiology of the Veteran's low back and bilateral foot disorders.  In the VA spine examination report, the VA examiner concluded that the Veteran's low back disorder clearly and unmistakably existed prior to his enlistment into service and was not aggravated beyond the nature progression by any in-service injury.  In support of his medical conclusion, the examiner stated that the Veteran's records did not show any aggravation, and even if any aggravation occurred, it was minimal since he only had a few low back problems in service and since service.  The Veteran contends that this medical opinion is inadequate because the VA examiner did not consider the Veteran's lay statements of aggravation of his back during service and continuity of back problems since service.  Moreover, the Board finds the medical opinion conflicting as to whether or not the Veteran's pre-existing low back disorder was aggravated by his period, even if only minimally.  

Given the above conflicting medical conclusion, the evidence is unclear whether the Veteran's pre-existing back disorder was aggravated his period of service.  The Board finds the August 2012 VA examiner's medical opinion is inadequate, and another VA medical opinion should be sought in order to obtain clarification on the etiology of the Veteran's current low back disorder.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision"); see also 38 C.F.R. § 4.2 (2012) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

Also, in the VA foot examination, the VA examiner noted that the Veteran's treating podiatrist found that the Veteran's postural neurologic pedal neuritis was secondary to his low back pathology.  The VA examiner felt that she could not give an opinion on this matter as a podiatrist and that an examination with a neurologist was needed.  A remand is needed in order to afford the Veteran a new VA neurologic examination to determine whether his claimed bilateral foot disorder is neurologic in nature and secondary to his low back disorder.  see also 38 C.F.R. § 4.2 (2012)

Accordingly, the case is REMANDED for the following actions.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).

1.  Request outstanding service treatment records from the military medical facility at Leighton Barracks, in Wurzburg, Germany, dated from 1970 to 1971, from  the appropriate sources, to include the identified medical facility directly and/or National Personnel Records Center, to ensure that all service treatment records are associated with the claims file.  All reasonable attempts should be made to obtain such records. 

2. Obtain a copy of the Veteran's SSA disability determination and the records upon which the determination was based.  SSA records not duplicative of those already in the claims files should be associated with the record. 

3. Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, VA and private, who have treated him for the claimed heart disorder since service.  After securing any necessary authorizations, request copies of all indicated records which have not been previously secured and associate them with the claims folder.

4. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5. Following the receipt of any records requested above, arrange for the Veteran's claims folder to be reviewed by the VA examiner who conducted the April 2012 VA spine examination (or a suitable substitute) for addendum medical opinion on whether the Veteran's pre-existing low back disorder was aggravated by his period of service.  Another examination is not required; however, if the VA examiner indicates that he or she cannot respond to the Board's question without examination of the Veteran, such should be afforded the Veteran. 

The relevant documents in the claims folder should be made available for review in connection with this request.  The examiner is asked to offer an opinion regarding the following: 

(A)  Is there any evidence to suggest that a pre-existing low back disorder underwent an increase in the underlying pathology during service, i.e., was aggravated during service?  If so, what is the evidence to support a finding that it was aggravated?  

(B)  If there was an increase in severity of the back disorder during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression? 

(C)  If, the examiner determines the diagnosed back disorder of lumbosacral strain was not aggravated beyond the natural progression but there are additional back disorders present, then an opinion is needed as to the likelihood (very likely, as likely as not, or unlikely) any diagnosed back disorder had its onset during his service or is otherwise etiologically related to his service.

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.  In doing so, the examiner should consider the Veteran's lay statements about seeking treatment for back problems in service and experiencing back problems since service.

6.  After all the available records have been associated with the claim folders, arrange for the Veteran to be afforded a VA neurologic examination to determine whether his claimed bilateral foot disorder is secondary to his low back pathology.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.

The examiner should identify any diagnosed bilateral foot disorder and opine whether it is at least as likely as not (50 percent or more probability) that the bilateral foot disorder, if any, had onset during service or was caused or aggravated by his low back disorder.

The term "aggravated" refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with return to the baseline level of disability.

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.  

7. Then, readjudicate the Veteran's claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Allow an appropriate period of time for response.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
NANCY RIPPEL 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


